Citation Nr: 0816662	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial increased disability rating for 
degenerative joint disease of the left knee with status post 
medial meniscus tear and left knee contusion, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that in an October 2006 rating decision, the 
RO granted the veteran an increased rating for his service-
connected left knee disability.  An evaluation of 30 percent 
was assigned, effective August 25, 2003.  This has not 
satisfied the veteran's appeal.  Cf. AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

The veteran's left knee disability is manifested by marked 
disability; there is no evidence of laxity or subluxation or 
nonunion of the tibia or fibula, with loose motion, requiring 
a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Impairment of the tibia and fibula manifested by nonunion, 
with loose motion and requiring a brace, warrants a 40 
percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent 
evaluation.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation.  
Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2007).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  The VA General Counsel also recently held 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of he leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September 17, 2004).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Analysis

In a March 2004 rating decision, the RO granted the veteran 
service connection for degenerative joint disease, left knee 
with status post medial meniscus tear and left knee 
contusion.  An evaluation of 20 percent was assigned, 
effective August 25, 2003.  This evaluation was based on 
service medical records which showed X-ray evidence of 
unfused tibial tubercles of both knees, indicative of Osgood-
Schlatter's disease; the veteran's discharge examination 
which showed a diagnosis of dislocated patella with pain and 
locking; an MRI which revealed a moderate degree of 
degenerative changes with bony spurring and a moderate sized 
effusion with a medial meniscus tear.  In addition the 
results of a February 2004 VA examination showed some minimal 
effusion of the left knee; moderate crepitus palpable on 
motion with tenderness on palpation; good stability of the 
knee; flexion of 120 degrees; extension to 0 degrees; and a 
diagnosis of degenerative joint disease of the left knee with 
a tear of the medial meniscus.  The examiner also noted that 
there was no pain on palpation of the tibial tubercle.

In his January 2005 notice of disagreement, the veteran 
claimed that he lacked full extension of the left knee by 10 
degrees and that he had a gait abnormality.

Treatment records from M. Morrell, MD noted view of the left 
knee showed hypertrophic changes.  Treatment records from T. 
Taylor, MD noted some crepitus. Outpatient treatment reports 
from the VA Medical Center in Syracuse, New York included 
reports of knee pain and a June 2005 report that noted no 
overt effusion, full range of motion, extension to 80 degrees 
before pain and tenderness on palpation.

At a VA examination in April 2006, the veteran reported that 
although he did not use any assistive devices, he had 
significant limitations on walking and standing.  He also 
reported that he was not able to kneel, squat or stoop, and 
that he had difficulty with stairs.  He reported daily flare-
ups of his knee, but no totally incapacitating episodes over 
the past year.  He also reported having one shot of cortisone 
in his knee during the previous year.  

Physical examination revealed that he ambulated without a 
significant limp of the left leg and that he was able to 
disrobe, get on and off the examining table and turn from 
side to side with little difficulty.  The examiner noted that 
the left knee had no gross deformity.  The veteran had a 
rather marked palpable spur over the medial aspect of the 
knee along the mediolateral condyle.  There was tenderness on 
palpation of the medial and lateral aspect of the knee and 
along the lateral border of the patella.  Stability of the 
knee was good in both the anterior and posterior and medial 
lateral plane.  Range of motion of the knee was markedly 
restricted.  Flexion was 45 degrees of a normal 150 degrees 
and extension was 0 degrees.  His quadriceps and hamstring 
strength was at most 2/5 and he complained of severe pain on 
any attempt at motion against resistance.  

The examiner noted that the left knee joint range of motion 
and strength were diminished due to complications of pain on 
attempt at repetitive motion testing and X-rays showed some 
minimal degenerative changes in the knee joint and the 
patellofemoral joint.  No other significant abnormalities 
were noted.  The examiner's diagnosis was osteoarthritis of 
the left knee.

In his May 2006 Form 9, the veteran contended that the 
previous rating decision did not reflect adequately the pain 
he experiences daily, nor its effect on his daily living 
activities.  He also claimed that he had been recommended to 
have a left knee replacement due to severe pain and living 
adjustments he has had to make and live with because of his 
condition.  In addition, he claimed that the day he had his 
examination, he had just taken his pain medication and he was 
able to have better range of motion because of the 
medication.

An April 2006 statement from D. Shaw, the veteran's secretary 
indicates that she witnessed him trying to deal with the 
constant pain in his left knee and that at times, he was 
unapproachable due to his struggle to cope with the pain.

The RO, in an October 2006 rating decision, granted the 
veteran an increased rating of 30 percent for his service-
connected left knee disability, effective August 25, 2003.  
The rating was based upon evidence of the veteran's reduced 
ability to function under the ordinary conditions of daily 
life, to include employment and marked functional loss due to 
the inability to perform the normal working movements of the 
left knee due to pain.

In order for the veteran to receive a higher rating of 40 
percent under Diagnostic Code 5262, there must be evidence of 
nonunion of the tibia or fibula with loose motion, requiring 
a brace.  No such evidence has been found.  Accordingly, a 
higher evaluation is not warranted under Diagnostic Code 
5262.  

A higher evaluation is also not warranted under Diagnostic 
Code 5261or Diagnostic Code 5256 because there is no evidence 
of record of extension limited to more than 20 degrees or of 
ankylosis of the knee.

The Board has considered whether a separate rating is 
warranted for recurrent subluxation or lateral instability 
under DC 5257.  The evidence does not show any objective 
signs of recurrent subluxation or lateral instability. When 
considering the veteran's overall disability picture, the 
objective medical evidence does not indicate that a separate 
rating is warranted under DC 5257 for recurrent subluxation 
or lateral instability in the left knee.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria. In addition, contrary 
to the veteran's assertions, his former employers have not 
noted any interference with employment due to left knee 
disability.  Since there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation, 
the Board concludes that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and to Assist Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in October 2003, prior to the 
initial adjudication of the claim, and in May 2005, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The veteran was given the specific notice 
required by Dingess v. Nicholson in September 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

The Board acknowledges that the notice provided in October 
2003 and May 2005 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the 2003 and 2005 notice 
suggested types of evidence, including both medical and lay 
evidence, that could support the veteran's claim for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disability at issue.  
The veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  In addition, the veteran has 
been afforded a appropriate VA examinations.  

The Board is satisfied that any procedural errors in the 
development of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

An initial increased rating for degenerative joint disease of 
the left knee with status post medial meniscus tear and left 
knee contusion is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


